Citation Nr: 1747244	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to July 1978. The Veteran's DD-214 indicates service at Camp Lejeune, North Carolina. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains additional VA treatment records, and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate VA examination that addresses all theories of entitlement. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). In addition to presumptive service connection, a veteran may establish service connection based on exposure to contaminated water with proof of actual direct causation. See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). That is, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (f), but exposure to contaminated water is conceded, the Veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to contaminated water during military service. Combee, 34 F.3d at 1043-44.  

The Veteran alleges that his skin disorder is due to exposure to contaminated water at Camp Lejuene.  He also asserts that the disorder began while he was in service and that he had this condition prior to his post-service work at textile mills.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6. Although the Veteran's diagnosed skin disorders, spongiotic dermatitis, psoriatic rash, interface dermatitis, and suprabasal vesicular dermatitis, are not on the list of diseases potentially associated with exposure to contaminants, the list is non-exclusive. See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6. Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation. See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.

A June 2012 VA examination was conducted.  The examiner provided a negative nexus opinion regarding the skin disorder and exposure to contaminated water at Camp Lejeune, North Carolina, because the disorder was not a presumptive disorder. However, the Veteran alleged that he suffered from a skin condition while on active service. Additionally, in a September 10, 2012 VA treatment record, the physician noted that a diagnosis of interface and spongiotic dermatitis with negative direct immunoflouorescence. The physician also reported that the etiology is not well determined, that the condition may be related to the Veteran's exposure to Camp Lejeune trichloroethylene (TCE) and that TCE cannot be excluded as the etiology of the disfiguring rash. In a September 11, 2012 VA treatment record, a physician found that the Veteran's skin disorder was unrelated to service as it was not a presumptive condition for exposure to contaminated water. Thus, remand is required a new VA examination.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of private treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of skin disorders, to include exposure to contaminated water at Camp Lejeune, North Carolina. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each diagnosed skin disorder (spongiotic dermatitis, psoriatic rash, interface dermatitis, and suprabasal vesicular dermatitis) had onset in, or are otherwise related to active service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, despite the skin conditions not being presumptive conditions?

The examiner must address the following:  1) the September 10, 2012 treatment record; 2) the September 11, 2012 VA treatment record; 3) the June 2012 VA examination; 4) the December 2012 substantive appeal; 5) December 2011 Veteran statement; and 6) the 2009 private treatment records.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


